department of the treasury internal_revenue_service tege eo examinations commerce street mc dal dallas tx number release date legend org - organization name xx - date address - address co-1 company org address date date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code as a subordinate organization to the co-1 pursuant to a group ruling group exemption number based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on april 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code as a taxable entity you are required to file form s u s corporate_income_tax return with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service town country commons drive attention te_ge eo 7956as chesterfield mo date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org year period ended 20xx 20xx legend org - organization name address - address companies president - vice president bm-2 bm-3 - bm org-1 - dba organization name xx - date city - city state - state president - president president-1 - president-1 co-1 co-2 - vice secretary - secretary cpa - cpa bm-1 issues issue whether org org’ doing business as org-1 meets the requirements for exemption under sec_501 of the internal_revenue_code irc issue whether org operated exclusively for purposes listed in sec_1 c - c background information facts co-1 is a veterans organization that holds a group exemption for veterans organizations described in sec_501 hereinafter co-1 will be referred to as co-1 co-1 web page states that its mission is to unite veterans and their families by forming social clubs throughout the united_states which interact with other social veterans clubs co-1 website lists several advantages to be included in its group exemption as a subordinate organization these advantages include selling liquor operating on sundays holding bingo_games and obtaining liquor licenses in dry counties co-1 website markets the co-1 organization and its group exemption to existing bars and restaurants located in state as a way to avoid restrictive local liquor laws and as a way to operate on a tax-exempt basis co-1 website states that it will assist in a club’s formation and application_for a liquor license co-1 refers to its subordinate organizations as clubs co-1 website requires that its clubs have at least veteran members it also requires its subordinate organizations to send it proof of all veteran affiliation one question that appears on co-1 web page is do have to be a member's only club the response is a lthough the tax advantages of being a members only club are greater we do not require you to limit your bar to members your doors may be kept open by incorporating separately you keep control of your own club it is your choice if you wish form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org year period ended 20xx 20xx to keep your doors open or closed we only ask that you honor members of other chapters org’s formation and purpose org doing business as org-1 was incorporated by bm-1 bm-2 and bm-3 according to org’s articles of incorporation dated april 20xx the corporation was formed to better the lives of all veterans and their families and any other powers permitted a general non-profit corporation the articles further provide org is a membership_organization the articles provide that in the event of dissolution after paying all liabilities of the corporation all assets will be given to other veterans’ organizations covered under the same c org became a subordinate organization of co-1 effective april 20xx org’s governing documents include the co-1 constitution and by laws a governing instrument provided to it by co-1 according to section iii of the bylaws for co-1 corporations org’s stated purpose is uniting fraternally veterans and the families of veterans in order to work together to better the lives of all veterans and their families and to assist with any difficulties encountered by them these purposes include but are not limited to the following a helping fellow veterans and their families receive the benefits for which they are entitled b finding employment for veterans and their families c helping the homeless veterans find housing and re-adjust to civilian life d carrying on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors e sponsoring or participating in activities of a patriotic nature f providing social and recreational activities for its members g assisting the disabled and needy war veterans and their dependents h promoting awareness of the prisoners of war and the missing in action issues form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org 20xx 20xx year period ended promoting the general welfare and prosperity of all co-1 corporations and presenting and supporting the purposes of co-1 before the public and the j government according to corporate annual registration reports filed by org between june 20xx and august 20xx with the state secretary of state officers and board members of the corporation are as follows 20xx 20xx 20xx president president president president vice-president vice president vice president vice president secretary secretary secretary secretary treasurer none named none named none named secretary secretary board member vice president vice president board member board member vice president secretary president president president the corporation’s current registered agent is president address city state org’s business operations business activities and members org d b a org-1 is located at address city state accurint provides and it has been confirmed during the opening conference that the building is owned by president president and commander of org assets identified within the facility are three flatscreen color televisions a bar bar stools booths and tables with about four chairs each two coin operated pool tables a beer cooler juke box commercial cooler cash register and miscellaneous neon liquor signs all of the assets are located in the bar area there is a store room for inventory and two restrooms there are chips hanging behind the bar form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org 20xx 20xx year period ended miscellaneous sports paraphernalia adorn the walls of the very clean very neat establishment business and liquor licenses are displayed behind the bar a banner displaying the establishment's affiliation with co-1 is draped across the entire front of the building a small sign on the front door identifies the establishment as org entry into the building is not restricted however just inside the building there is a sign in book on a podium president advised that the banner and sign in book are new additions recently added to bring the establishment closer to compliance with the membership requirements an operational interview was conducted by correspondence due to bad weather with a follow-up field visit on august 20xx in attendance were president president-1 cpa and cpa of president-1’s firm president provided that she became affiliated with co-1 as a means to attract patronage of the bar she has been affiliated with co-1 since 20xx which is when she came to express interest in operating the establishment as liquor licenses are only available where there is a full kitchen and org has no food preparation facilities it would not have been possible to get a license without being an exempt_organization she purchased the building in 20xx via quit claim deed the organization provided a list of its membership effective november 20xx the list provides for members copies of department of defense form dd-214 were included for each member listed on the handwritten member roster attached she is in the process of trying to sell the building she explained that she joined co-1 in order to give her more power to attract veterans to her facility because as it stands org is in direct competition with a co-2 within a few blocks of org and restaurant even closer than that both the restaurant and the co-2 are older establishments most of the area veterans are members of and frequent the co-2 leaving the patronage of org to everyone else president-1 provided that president had recently expressed to him an interest in dissolving the corporation altogether in fact he has already begun the application to the secretary of state’s office for the dissolution president added that since co-1 has had all of the problems with the irs and the subordinates such as her have all been targets of examinations she feels she was mislead with regard to how co-1 really operated she was unaware of all of the provisions of the law affiliated with the operation of an organization exempt under sec_501 and provided that the organization’s primary activity is in fact social and recreational in that the primary activity is the operation of a bar that is open to the general_public and has always been the case so while she has provided documents and information to substantiate the revenue and expenses on the return she can not provide information to show that the form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org yeat period ended 20xx 20xx organization has a legitimate membership or that the receipts of the organization came from such membership president stated that she realizes this puts the exempt status of the club in jeopardy but she wants to be honest and would rather be shut down than be always worried about another visit from the irs law and analysis tax exemption - veterans organizations prior to the enactment of sec_501 by public law 1972_2_cb_675 many veterans organizations qualified for exemption from federal_income_tax under sec_501 because most of the traditional activities of these organizations were recognized by the irs as primarily promoting social welfare staff of joint comm on taxation cong historical development and present law of the federal tax exemption for charities and other tax-exempt organizations jcx-29-05 no comm print 20xx the traditional activities of veterans organizations that were social welfare organizations included promoting patriotism preserving the memory of those who died in war and assisting veterans in need id a veterans organization whose primary activity consisted of operating social facilities for its members was not able to qualify for exemption as a sec_501 social_welfare_organization but it could qualify as a social_club under sec_501 revrul_66_150 1966_1_cb_147 s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 h_r rep no 92d cong 2d sess in congress enacted sec_501 and sec_512 to address the concern that a veterans organization exempt under sec_501 or may be subject_to unrelated_business_income_tax on the provision of insurance to its members s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 ’ sec_512 excludes amounts attributable to or set_aside by a sec_501 veterans organization for the payment of life sick accident_or_health_insurance benefits for their members and their members’ dependents public law 1972_2_cb_675 the sec_501 exemption requirements xk k kk ' before the enactment of the tax reform act of there was no tax on the insurance activities of the veterans’ organizations since the unrelated_business_income did not apply to social welfare organizations and social clubs however the act extended the application of the unrelated_business_income_tax to virtually all exempt_organizations including social welfare organizations and social clubs s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 form 886-a rev department of the treasury - internal_revenue_service page -5- form_8 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org year period ended 20xx 20xx in general sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of a post or organization of past or present members of the united_states armed_forces if it is a organized in the united_states or any of its possessions b at least percent of its members are past or present members of the armed_forces_of_the_united_states c substantially_all of its other members are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces of the unites states or of cadets and d no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual membership requirements under sec_501 at least percent of an organization’s members must be past or present members of the armed_forces_of_the_united_states veterans’ sec_501 does not define the term armed_forces_of_the_united_states the regulations under sec_501 likewise do not define the term sec_7701 of the code however defines armed forces’ to include all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and the coast guard in addition sec_501 requires that substantially_all other members of an organization be cadets or spouses widows widowers ancestors or lineal_descendants of veterans or cadets according to the senate report accompanying the legislation substantially_all mean sec_90 percent see s rep no cong 2d sess reprinted in 1972_2_cb_713 therefore of the percent of the members that do not have to be veterans percent must be cadets or spouses etc consequently no more than percent x of an ilr c sec_501 organization’ s total membership may consist of individuals not mentioned in the statute k k k ok prior to 20xx ancestors and lineal descendent were not included in the statutory list of persons permitted to be members in 20xx congress amended sec_501 to include ancestors or lineal footnote continues next page form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org year period ended 20xx 20xx neither sec_501 its legislative_history nor the regulations under r c sec_501 define what it means to be a member of a veterans organization however whatever the organization requires for one to become a member the organization must maintain records tracking who its members are and the proportions in the various categories of membership permitted under r c sec_501 member of armed_forces cadet relative etc to substantiate that its members are veterans or other permitted members see sec_6001 and sec_1 -1 c operational_test sec_1_501_c_19_-1 of the regulations provides that an organization exempt under r c sec_501 must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states tocarry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors continued footnote descendents of present or former members of the united_states armed_forces or cadets in the statutory list of individuals who may be members of an organization the regulations have not been updated to reflect this change nor do they reflect the statutory change eliminating a requirement that veterans be veterans of war sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury of his delegate may from time to time proscribe every organization exempt from tax under sec_501 and subject_to the unrelated_business_income_tax including veterans organizations must keep such records sec_1 a these books_and_records are required to be available for inspection by the service sec_1_6001-1 in addition veterans organizations are required to keep books_and_records to substantiate information reported on their information_return see r c sec_6033 and sec_1_6001-1 they are also required to submit additional information to the service for the purpose of enabling the service to inquire further into its exempt status form 886-a rev department of the treasury - internal_revenue_service page -7- form_8 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org year period ended 20xx 20xx to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or the dependents of their members or both or to provide social and recreational activities for their members sec_1 c social and recreational activities for members while sec_1_501_c_19_-1 does not address what it means to exclusively provide social and recreational activities for members it is similar to the exempt_purpose contained in r c sec_501 as both provisions permit an exempt_organization to operate social and recreational facilities for its members in fact prior to the enactment of sec_501 a veterans organization whose primary activity consisted of operating a bar or restaurant for the benefit of its members would have to qualify as sec_501 social_club to be tax-exempt see revrul_60_324 and revrul_69_219 these organizations prior to were required to operate exclusively for the pleasure and recreation of its members see sec_501 thus the rulings and case law under sec_501 are useful for purposes of determining whether an sec_501 veterans organization is providing social and recreational activities exclusively for its members sec_1_501_c_7_-1 provides that a club that engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes ek kk in congress amended sec_501 replacing exclusively with substantially_all this change was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess form 886-a rev department of the treasury - internal_revenue_service page -8- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit form 6018-a year period ended 20xx 20xx in west side tennis club v commissioner f 2d cir cert_denied 311_us_674 the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public west side tennis club was organized to provide tennis facilities for the use and enjoyment of its members the facilities were only available to members for most of the year the club hosted annual national championship tennis matches however that were open to the general_public the club shared in the ticket proceeds from these matches the second circuit upheld the board_of_tax_appeals determination that the national championship matches were a substantial and profitable business which jeopardized the club’s exemption west side tennis club f 2d at p in revrul_60_324 1960_2_cb_173 and revrul_69_219 1969_1_cb_153 the service held that a sec_501 social_club is not operated exclusively for the pleasure or recreation of its members if it makes its facilities available to the general_public to a substantial degree id however this does not mean that all dealings with the general_public are necessarily inconsistent with the club’s exempt purposes for instance in revrul_60_324 1960_2_cb_173 the service stated that w hile the regulations indicate that a club may lose its exempt status if it makes its facilities available to the general_public it does not mean that any dealings with outsiders will automatically cause a club to lose its exemption a club will not lose its exemption merely because it receives some income from the general_public is persons other than members and their bona_fide guests or because the general_public may affairs provided such occasionally be permitted to participate participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members that its in in the service issued revproc_71_17 1971_1_cb_683 which contains guidelines for determining the impact of an organization’s nonmember gross_receipts on its exempt status under sec_501 the revenue_procedure provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club's facilities by the general_public the k kk in congress amended sec_501 replacing exclusively with substantially_all this change was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess form 886-a rev department of the treasury - internal_revenue_service page -9- form_8 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org year period ended 20xx 20xx revenue_procedure went on to provide a safe_harbor for organizations serving the general_public as an audit_standard the gross_receipts derived from the general_public alone will not be relied upon by the service if annual gross_receipts from the general_public for use of the club’s facility is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for use is five percent or less of total gross_receipts of the organization revproc_71_17 1971_1_cb_683 at sec_3 the term general_public is defined as persons other than members or their dependents or guests id at sec_2 section dollar_figure of revproc_71_17 provides four instances in which nonmembers are assumed to be the guests of the members the assumptions include where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member's employer where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member's employer revproc_71_17 sec_3 in 615_f2d_600 cir the third circuit upheld the commissioner's determination that a social_club failed to qualify for exemption from income_tax as a sec_501 organization because it was operated for business and not for the pleasure and recreation of its members the pittsburgh press club was organized for the purpose of providing a professional and social meeting place for its members during the years under exam however the pittsburgh press club hosted several functions for nonmember outside groups although each such group had been member sponsored based on the amount of nonmember revenues dollar_figure of nonmember receipts as well as the percentage of those revenues to percent of gross_receipts the third circuit upheld the revocation stating that the exemption from federal_income_tax for sec_501 organizations is to be strictly form 886-a rev department of the treasury - internal_revenue_service page -10- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit form 6018-a year period ended 20xx 20xx construed pittsburgh press club f 2d pincite the court stated that such strict construction cannot be reconciled with the fact that a substantial amount of the club’s activities and income consisted of nonmember functions and nonmember income therefore the court held revocation of its exemption was proper id recordkeeping and reporting requirements every organization exempt from tax under every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe see sec_6001 r c sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_1_6001-1 and sec_4 c the books_or_records required by sec_1_6001-1 shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law see sec_1_6001-1 except as provided every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe see sec_6033 every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the service for the purpose of inquiring into its exempt status and administering the ie r c sec_501 and following chapter of subtitle a of provisions of subchapter_f the code sec_6033 and chapter of subtitle d of the code see sec_1_6033-2 see also r c sec_6001 sec_1_6001-1 an organization’s failure or inability to file required information returns or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the organization’s exempt status based on the grounds that the organization has not established that it is observing the conditions that are required these conditions for the continuation of its exempt status see revrul_59_95 require the filing of a complete and accurate annual information_return and other form 886-a rev department of the treasury - internal_revenue_service page -11- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended org 20xx 20xx required federal tax forms and the retention of records sufficient to determine whether the organization is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax id revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year its records were so incomplete however that the organization was unable to furnish such statements the internal_revenue_service held that the organization’s failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status government’s position and conclusions issue org has not established it meets the membership requirements of sec_501 the irc provides that an exempt veterans organization must meet certain membership requirements to maintain its exempt status at least of the members must be past or present members of the armed_forces_of_the_united_states veterans substantially_all which the irc defines as of all other members must be cadets or spouses widows or widowers of veterans or cadets specifically of the of the organization’s members that are not veterans must be cadets spouses etc only of the organizations total membership may consist of individuals who are not veterans cadets or spouses widows or widowers of these individuals an organization failing to meet the membership requirements will no longer qualify for exemption to illustrate where a veterans organization consists of members at least must be veterans of the remaining members must be cadets or spouses widows or widowers of veterans or cadets the remaining people may be members who are not veterans cadets spouses etc the instruction offered by co-1 to its subordinates org among them is that it requires only ten members and the proof of the veteran status of such members and a lthough the tax advantages of being a members only club are greater it does not require it subordinates to limit their bar to members form 886-a rev department of the treasury - internal_revenue_service page -12- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit form 6018-a year period ended 20xx 20xx the tax advantages of being a members only club are greater for an organization exempt under sec_501 because as the statute clearly provides it is the organizational requirement for such exempt status an organization that does not meet the membership requirements is not exempt the statutes as cited above further provide that in order that it may be clear that such membership exists the organization must maintain records tracking who its members are and the proportions in the various categories of membership permitted members of the armed_forces cadets spouses etc to substantiate that its members are veterans or other permitted members org provided information for veterans claiming to be members however based on the oral testimony of president and her accountants the organization does not have a membership application process nor has it taken any steps to secure additional members during the august 20xx interview president provided that the veterans are not legitimate members in fact the organization does not have members as it is open to the general_public the organization therefore does not meet the membership requirements under sec_501 for veterans organizations issue org has not established that it operates exclusively for exempt purposes listed in sec_1_501_c_19_-1 as is discussed more fully above an organization described in sec_501 carries out activities in furtherance of its exempt purposes only when such activities are carried out exclusively in furtherance of the purposes listed in sec_4 c -1 c among these purposes is the provision of social and recreational activities for its members accordingly when a veterans organization described in sec_501 provides social and recreational activities for its members or for guests whose expenses are paid_by members the organization is engaged in activities in furtherance of its exempt purposes if such an organization makes its facilities available to the general_public to a substantial degree and or a significant amount of the organization’s income is received from the general_public the organization may lose its tax exemption the statute is clear that an organization recognized as exempt under sec_501 is a membership_organization patronage of the facility and the participation in the activities of an organization so exempt is limited to the exclusively to the organization's membership and guests form 886-a rev department of the treasury - internal_revenue_service page -13- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org year period ended 20xx 20xx the statute provides that a club that engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes evidence of such solicitation is further suggested by making the facility easily accessible to the general_public and by failing to denote that the facility is a members’ only establishment revproc_71_17 provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club’s facilities by the general_public however gross_receipts alone will not be relied upon by the service where gross_receipts from non-member use of the organization’s facility is dollar_figure or less or if more than dollar_figure where gross_receipts from non-member use i sec_5 or less of the organization’s total gross_receipts the recordkeeping requirements under the code if followed enable the service to engage the audit_standard afforded by the revenue_procedure that is a member organization whose exempt status is predicated on its ability to establish that its facility meets the exclusive use test as defined by the statute is required to maintain books_and_records to account for patronage of its facility and the relationship of its patrons to the exempt_organization member guest of member spouse etc additionally adequate books_and_records sufficient to establish how the amount of gross_receipts and related expenses are allocated to each type of patronage are required where the organization has failed to maintain such a recordation the audit standards require that all receipts and expenses of the organization are treated as if from non-member sources in the instant case the oral testimony of the only established officer of the organization owner operator and registered agent president admitted during the august 20xx interview that the only activity of the organization is the operation of a bar that is open to the general_public as the operation of a bar is not consistent with the purposes of a veterans’ organization exempt under sec_501 and the organization has not established it has met the membership requirements of the same and has always been the case according to president it is proposed that the exempt status of the organization be revoked effective january 20xx if you accept our findings please sign the enclosed form 6018-a consent to proposed action-non declaratory_judgment please return it to the following address within days of the date of this letter form 886-a rev department of the treasury - internal_revenue_service page -14- department of the treasury - internal_revenue_service form_886 a explanation of items schedule no or exhibit form 6018-a name of taxpayer org year period ended 20xx 20xx as a taxable entity you are required to file form_1120 u s_corporation income_tax return please submit the completed returns to the address shown above within days of this report if you would like to schedule a conference to discuss this report please call agent between a m and p m to schedule form 886-a rev page -15- department of the treasury - internal_revenue_service
